DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response Dated June 29, 2022
No amendments were made in the Response dated June 29, 2022. Claims 1, 6-8, and 50-66 are pending. An action on the merits of claims 1, 6-8, and 50-66 is contained herein.
The rejection of claims 1, 6-8 and 50-66 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,064,884 B2 is maintained for the reasons of record as set forth in the Office Action dated December 30, 2021.
The rejection of claims 1, 6-8 and 50-66 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,668,095 B2 B2 is maintained for the reasons of record as set forth in the Office Action dated December 30, 2021.
The rejection of claims 1, 6-8, and 55-57 under 35 U.S.C. 103 as being unpatentable over Den-Braven et al. US 2010/0105638 A1 (Den-Braven); Kunin US 2009/0246156 A1 (Kunin); and Leyden J. Am. Acad. Dermatol. (2003), Vol. 49, No. 3, S200-S210 (Leyden) in combination has been withdrawn in view of evidence of commercial success in the declaration submitted by David Lortscher under 37 CFR 1.132 dated June 29, 2022.
The rejection of claims 50-54 under 35 U.S.C. 103 as being unpatentable over Den-Braven et al. US 2010/0105638 A1 (Den-Braven); Kunin US 2009/0246156 A1 (Kunin); Leyden J. Am. Acad. Dermatol. (2003), Vol. 49, No. 3, S200-S210 (Leyden); and Van Rensburg, Anita. Formulation and evaluation of sodium ascorbyl phosphate and kojic acid containing products. Diss. North-West University, 2004 (Van Rosenburg) in combination has been withdrawn in view of evidence of commercial success in the declaration submitted by David Lortscher under 37 CFR 1.132 dated June 29, 2022.
The rejection of claims 58-66 under 35 U.S.C. 103 as being unpatentable over Den-Braven et al. US 2010/0105638 A1 (Den-Braven); Kunin US 2009/0246156 A1 (Kunin); and Leyden J. Am. Acad. Dermatol. (2003), Vol. 49, No. 3, S200-S210 (Leyden) in combination has been withdrawn in view of evidence of commercial success in the declaration submitted by David Lortscher under 37 CFR 1.132 dated June 29, 2022.

Response to Amendment
The declaration under 37 CFR 1.132 filed June 29, 2022 is sufficient to overcome the rejection of claims 1, 6-8, and 55-57 under 35 U.S.C. 103 as being unpatentable over Den-Braven et al. US 2010/0105638 A1 (Den-Braven); Kunin US 2009/0246156 A1 (Kunin); and Leyden J. Am. Acad. Dermatol. (2003), Vol. 49, No. 3, S200-S210 (Leyden) in combination; the rejection of claims 50-54 under 35 U.S.C. 103 as being unpatentable over Den-Braven et al. US 2010/0105638 A1 (Den-Braven); Kunin US 2009/0246156 A1 (Kunin); Leyden J. Am. Acad. Dermatol. (2003), Vol. 49, No. 3, S200-S210 (Leyden); and Van Rensburg, Anita. Formulation and evaluation of sodium ascorbyl phosphate and kojic acid containing products. Diss. North-West University, 2004 (Van Rosenburg) in combination; and the rejection of claims 58-66 under 35 U.S.C. 103 as being unpatentable over Den-Braven et al. US 2010/0105638 A1 (Den-Braven); Kunin US 2009/0246156 A1 (Kunin); and Leyden J. Am. Acad. Dermatol. (2003), Vol. 49, No. 3, S200-S210 (Leyden) in combination.

Rejections of Record Set Forth in the Office Action Dated December 30, 2021
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8 and 50-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,064,884 B2.
No arguments were set forth by applicant.
Claims 1, 6-8 and 50-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,668,095 B2.
No arguments were set forth by applicant.

Conclusion
Claims 1, 6-8, and 50-66 are pending. Claims 1, 6-8, and 50-66 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/